Wheeler, District Judge.
The tariff act of 1883, Schedule N, “Sundries,” 423, laid a duty on “crayons of all kinds,” and 473 a higher duty on “pencils ofwood filled with lead or other material.” The articles in question are pencils of wood filled with crayon material, and are, *228in the trade, now sometimes called “crayons. This higher duty is laid upon these specific things particularly described. The nature of them is not changed, and they none the less remain these specific things by being sometimes, or even generally, called something else. If these are wood pencils, filled with crayon material, they are none the less pencils of wood filled, and dutiable as such. This is in accordance with the cases of Arthur v. Lahey, 96 U. S. 112; De Forest v. Lawrence, 13 How. 274; Maillard v. Lawrence, 16 How. 261; Robertson v. Perkins, 129 U. S. 233, 9 Sup. Ct. Rep. 279; and Robertson v. Glendenning, 132 U. S. 158, 10 Sup. Ct. Rep. 44. In each of these cases there was a specific description which left no room for trade names. They decide that where an act of congress lays right hold of a thing, and says that that particular thing shall have a duty upon it thus and so, when it is that thing the duty cannot be got rid of by calling it something else, or giving it some other name. Looking at this evidence carefully, it does not appear to me clear that they have got to calling these things so universally “crayons” that we can say, as matter of fact, that the trade name is “crayon,” hut generally they are known as “pencils.” Much less were they known as “crayons” in 1883, at the passage of this act. As they are filled with crayon material, there is some propriety in using the name “crayon;” but if they are of wood, and filled with that or other material, they w.ould still be pencils of wood, although the wood, without any material, would not be a pencil. The decision of the board of United States general appraisers is affirmed.